        Case 1:20-cv-00007-ELR Document 30 Filed 06/10/20 Page 1 of 22




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

IOU CENTRAL, WC.                               *

d/b/a IOU FINANCIAL, INC.,                     *

                                               *

              Plaintiff,                       *

                                               *

                                               *          1:20-CV-00007-ELR
      V.

                                               *

CLAUS SCHMITZ, et al.,                         *

                                               *

                                               *
              Defendants.
                                               *




                                        ORDER



      Presently before the Court is Defendants' "Motion to Dismiss the Amended

Complaint and, in the Alternative, Motion to Compel Arbitration and to Dismiss the

Amended Complaint." [Doc. 21]. For the reasons below, the Court grants in part


and denies in part Defendants' motion.


   I. Background1


      Plaintiff IOU Financial, Inc., filed this case against Defendants Claus

Schmitz; Eva Investments, Inc.; Nadia Sandra Bmno; Bodega Bars USA, LLC; and

Bruno Investments, LLC, seeking recovery related to overdue payments on an




 The Court provides the following facts for background purposes only.
       Case 1:20-cv-00007-ELR Document 30 Filed 06/10/20 Page 2 of 22




unpaid loan. Am. Compl. ^70 [Doc. 18]. On May 15, 2013, Defendant Claus

Schmitz submitted a commercial loan application to Plaintiff through Plaintiffs

website. IcL ^ 13. Schmitz sought the loan for his business, Defendant Eva

Investments. Id. On behalf of Eva Investments, Schmitz executed a Promissory


Note to Plaintiff for the principal sum of $70,000, as well as a Personal Guaranty

that included a guaranty fee of $7,343. IcL ^ 16. The Promissory Note and Personal

Guaranty (collectively, "the Loan Instruments") were both executed electronically

through Plaintiffs website. Id. Schmitz confirmed the information in the loan

application and Loan Instruments via a phone call to Plaintiffs office in Georgia.

1± ^ 15. Schmitz received the funds from Plaintiff by wire transfer that same day.

Id ^ 21. Plaintiff claims Schmitz made "some" payments on the loan but breached

the Loan Instruments shortly after the distribution of the funds. Id ^ 23.

      Though Eva Investments is the only borrower listed on the Promissory Note

[Doc. 21-2 at 2^4] and Schmitz is the only guarantor listed on the Personal Guaranty

[Doc. 21-2 at 5-6], Plaintiff also brings this lawsuit against Defendants Nadia Bmno,

Bodega Bars, and Bruno Investments.


      As set out in Plaintiffs Amended Complaint, in 2006—seven (7) years before

the execution of the Loan Instruments—Schmitz managed Defendant Bodega Bars.


Am. Compl. ^ 8. Schmitz and his then-spouse allegedly "stripped] [Bodega Bars]

of its assets" and "fraudulently" transferred them to Defendant Eva Investments. Id.
             Case 1:20-cv-00007-ELR Document 30 Filed 06/10/20 Page 3 of 22




This resulted in a bankruptcy case that has since been resolved. 1± ^ 3, 8. Plaintiff

claims the bankruptcy case and a separate civil case resulted in Eva Investments'

ownership ofBodega Bars. Id. ^3.


            Defendant Nadia Sandra Bmno was previously Schmitz's employee at Eva

Investments and was allegedly in a romantic relationship with Schmitz. Id. ^ 10-

11. Plaintiff claims that Nadia Bruno "had an undisclosed, ownership, profit or other

beneficial interest" in Eva Investments and Bodega Bars "throughout all times and

events relevant to this action." Id. ^12.


            Throughout the Amended Complaint, Plaintiff frequently identifies Eva

Investments and Bodega Bars as "EVA/BOD," suggesting the two businesses are


the same entity. See, e.g., id^ ^ 13-16. In recounting the facts related specifically


to the execution of the Loan Instruments, Plaintiff claims Schmitz sought the loan

for "EVA/BOD" and on behalf of Nadia Bruno, Eva Investments, and Bodega Bars,


which Plaintiff repeatedly calls "NSB/EVA/BOD." Id, Plaintiff claims

"NSB/EVA/BOD knew, benefitted, consented or later ratified" the Loan Instruments

and that these three (3) Defendants were recipients of the funds from the loan.

Id, mi 16-17. Plaintiff also claims Schmitz acted as the agent of

"CS/NSB/EVA/BOD"2 when executing the Loan Instmments. Id, ^ 24.




2 t(/-io"
   CS" is Defendant Schmitz.
            Case 1:20-cv-00007-ELR Document 30 Filed 06/10/20 Page 4 of 22




        Defendant Bmno Investments is a Califomia-based limited liability company,

organized in December 2013, whose Statement of Infonnation filed with the


California Secretary of State names Defendant Nadia Bmno as its sole manager.

[Doc. 21-4 at 2-3]. Plaintiff claims that after securing the loan m question, Schmitz

"absconded" to California and opened Bruno Investments with Nadia Bruno.


Am. Compl. ^ 59. In doing so, Schmitz allegedly rendered Eva Investments

insolvent and used Eva Investments' "property, assets and proceeds ... to benefit


himself, dishonestly, in bad faith." IcL <f| 61. Though Defendant Bmno Investments

did not come into existence until after the execution of the Loan Instmments,


Plaintiff claims that Bruno Investments, along with "CS/NSB/EVA/BOD," "knew,

consented, benefitted and ratified" the Loan Instruments. IcL ^ 23. Plaintiff further

claims that Schmitz and Nadia Bruno formed Bmno Investments in order to evade


repaying the loan. Id. ^ 26.


        Ultimately, Plaintiff claims all five (5) Defendants—Scbnitz, Eva

Investments, Nadia Bmno, Bodega Bars, and Bmno Investments—are jointly and


severally liable for the loan on the basis of one or more of the following conditions:

(1) Defendants "operate as and constitute a joint racketing [sic] or other enterprise"

and "acted as agents for each other" in obtaining the loan from Plaintiff;


3 Defendants also assert in their Certificate of Interested Persons and Corporate Disclosure
Statement that Bruno Investments is "owned 100% by Nadia Sandra Bruno, an individual." [Doc.
11 at 2].
        Case 1:20-cv-00007-ELR Document 30 Filed 06/10/20 Page 5 of 22




(2) Defendants are a partnership, with Schmitz and Nadia Bmno as the principals,

and share profits and control over the businesses; (3) Defendants own and operate

Eva Investments "as their alter-ego, disregarding it as a separate entity";


(4) Defendants "lack an existence separate from [Eva Investments] per their unified

interest or ownership"; and (5) Defendants assumed joint liability for the debts and

other liabilities of Eva Investments. Id.


      Plaintiff brings eight (8) counts against all Defendants: (1) Declaratory,

equitable and related relief; (2) Breach ofinstmments and related relief; (3) Breach

of fiduciary duty, conversion and related relief; (4) Quantum meruiVunjust

enrichment as related relief; (5) Money had and received and related relief;

(6) Equitable lien/equitable mortgage and related relief; (7) Constructive tmst and

related relief; and (8) Attorney's fees and related relief. Id. ^ 38-90.

      In response. Defendants filed the instant "Motion to Dismiss the Amended

Complaint and, in the Alternative, Motion to Compel Arbitration and to Dismiss the

Amended Complaint." [Doc. 21]. Having been fully briefed, this motion is now

ripe for the Court's review.


   II. Rule 12(b)(2) Motion to Dismiss

      Defendants bring their motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(2). [Doc. 21]. After considering the facts alleged in the Amended

Complaint and the evidentiary materials submitted by the Parties, the Court must
        Case 1:20-cv-00007-ELR Document 30 Filed 06/10/20 Page 6 of 22




determine whether it may fairly exercise personal jurisdiction over Defendants

Schmitz, Eva Investments, Nadia Bruno, Bodega Bars, and Bmno Investments. The


Court first sets forth the legal standard for this motion then proceeds with two

(2) separate jurisdictional analyses: one for Defendants Schmitz and Eva

Investments—the Parties to the Loan Instmments—and one for Defendants Nadia


Bmno, Bodega Bars, and Bmno Investments. For the following reasons, the Court


finds that personal jurisdiction exists over Defendants Schmitz and Eva Investments,

but does not exist for Defendants Nadia Bmno, Bodega Bars, and Bmno

Investments.


         A. Legal Standard

      To determine whether personal jurisdiction exists in a diversity case, a federal

court must undertake a two-step inquiry: "the exercise of jurisdiction must (1) be

appropriate under the state long-arm statute and (2) not violate the Due Process

Clause of the Fourteenth Amendment to the United States Constitution." Diamond

Crystal Brands, Inc. v. Food Movers Int'L Inc., 593 F.3d 1249, 1257-58 (llth Cir.


2010) (quoting United Techs. Corp. v. Mazer, 556 F.3d 1260, 1274 (11th Cir. 2009))

(internal quotation marks omitted). Courts must take care not to conflate these two

inquiries because Georgia's long-arm statute does not provide jurisdiction that is

coextensive with due process. Id. at 1259. The two inquiries are not "one and the
        Case 1:20-cv-00007-ELR Document 30 Filed 06/10/20 Page 7 of 22




same," and the full extent of Georgia's long-ami statute may be limited by due

process concerns. Id. at 1261.


      If a district court does not hold an evidentiary hearing on a motion to dismiss

for lack of personal jurisdiction, "the plaintiff bears the burden of establishing a

prima facie case of jurisdiction over the movant, non-resident defendant." JMorris v.


SSE, Inc., 843 F.2d 489, 492 (11th Cir. 1988). To satisfy this burden, the plaintiff

must present "sufficient evidence to defeat a motion for directed verdict." Id.


      First, the court must consider whether the exercise of jurisdiction over


Defendants is appropriate under Georgia's long arm statute, O.C.G.A. § 9-10-91. "It


is beyond cavil that the exercise of personal jurisdiction in Georgia requires a court

to find that at least one prong of the long-arm statute is satisfied." Diamond Crystal,


593 F.3d at 1260. The relevant sections of the Georgia long-arm statute provide:


      A court of this state may exercise personal jurisdiction over any
      nonresident or his or her executor or administrator, as to a cause of
      action arising from any of the acts, omissions, ownership, use, or
      possession enumerated in this Code section, in the same manner as if
      he or she were a resident of this state, if in person or through an agent,
      he or she:
             1. Transacts any business within this state;
             2. Commits a tortious act or omission within this state, except as
                   to a cause of action for defamation of character arising from
                the act; [or]
             3. Commits a tortious injury in this state caused by an act or
                   omission outside this state if the tort-feasor regularly does or
                   solicits business, or engages in any other persistent course of
                   conduct, or derives substantial revenue from goods used or
                   consumed or services rendered in this state ....
        Case 1:20-cv-00007-ELR Document 30 Filed 06/10/20 Page 8 of 22




O.C.G.A. § 9-10-91(1)-(3).


      The "transacts any business" provision in § 9-10-91(1) grants personal

jurisdiction over a non-resident defendant if "(I) the nonresident defendant has

purposefully done some act or consummated some transaction in [Georgia], (2) if

the cause of action arises from or is connected with such act or transaction, and (3) if

the exercise of jurisdiction by the courts of this state does not offend traditional

fairness and substantial justice." Henriquez v. El Pais O'Hubocali.com, 500 F.


App'x 824, 828 (11th Cir. 2012) (quoting Aero Toy Store, LLC v. Grieves, 279 Ga.

App. 515 (2006) (alteration in original)).

      Accordingly, in order to determine if Defendants transacted any business in

Georgia, the Court must first consider whether Defendants have "done some act or


consummated some transaction" in Georgia. The Eleventh Circuit has indicated that


courts should interpret the first prong of Georgia's long-arm statute literally, so that


the term "transacts any business" requires the defendant to have "purposefully done


some act or consummated some transaction" in the state. Diamond Cr/stal, 593 F.3d


at 1264 (citations omitted). A defendant does not need to be physically present in

the state in order to transact business here, so courts consider "intangible" acts such


a telephone calls and emails, as well. Id.


      Georgia courts may also exercise jurisdiction over a nonresident defendant if

that individual "commits a tortious act or omission within the state." O.C.G.A.
        Case 1:20-cv-00007-ELR Document 30 Filed 06/10/20 Page 9 of 22




§ 9-10-91(2). Both the Eleventh Circuit and Georgia courts have mled that torts


committed using a telephone or computer occur at the physical place where the

defendant speaks into the telephone or uses the computer. LabMD, Inc. v. Tiversa,


Inc., 509 F. App'x 842, 844 (11th Cir. 2013) (finding that tortious conduct occurred

where defendants used computers and, because the computers were used outside of


Georgia, the defendants were not subject to personal jurisdiction under

§ 9-10-91(2)).

      Finally, in evaluating whether a defendant is subject to personal jurisdiction

under § 9-10-91(3), Georgia courts consider factors including "whether (1) a

defendant regularly does business or solicits business within Georgia; (2) engages

in a persistent course of conduct within Georgia; (3) derives substantial revenue from

services rendered within Georgia; (4) has employees located within Georgia; or

(5) is authorized to do business in Georgia." Id. at 845.

      After determining whether jurisdiction is proper under the long-arm statute, the

court must then conduct a jurisdictional analysis under the Due Process Clause.


Diamond Crystal, 593 F.3d at 1257-58. As the Eleventh Circuit noted in Diamond

Crystal, "the heart of this [Due Process] protection is fair warning." l± at 1267. The

defendant's "conduct and connection" with a state must allow him to "reasonably


anticipate being haled into court there" and the exercise of jurisdiction "must not
        Case 1:20-cv-00007-ELR Document 30 Filed 06/10/20 Page 10 of 22




offend traditional notions affair play and substantial justice." Id. at 1267 (internal

citations and quotation marks omitted).

          B. Jurisdictional Analysis: Defendants Schmitz and Eva Investments

      Having set out the relevant legal standard, the Court turns to thejurisdictional

analysis for Defendants Schmitz and Eva Investments. First, the Court must

consider whether the exercise of jurisdiction over these Defendants is appropriate

under Georgia's long-arm statute.


      The business transaction in this case is limited to the submission of an online

loan application, the online execution of related loan instruments, and a single phone


call to Plaintiffs office, all of which took place on the same day. [Doc. 18-1^15-

18]. Plaintiff does not allege that any Defendants transacted further business in the

state, nor that they intended to transact business in Georgia in the future.


      Despite having no further contacts with the state of Georgia, Defendant Eva

Investments' execution of a promissory note and Defendant Schmitz's execution of


a personal guaranty with a Georgia financial institution both constitute the

transaction of business within the meaning of Georgia's long-arm statute. See


Georgia R.R. Bank & Trust Co. v. Barton, 315 S.E.2d 17 (Ga. Ct. App. 1984). In


Barton, the Georgia Court of Appeals held that a nonresident debtor who borrowed

$125,000 from a Georgia bank purposefully consummated a transaction within the

state. Id at 20. Though the nonresident debtor in Barton signed the promissory note



                                           10
        Case 1:20-cv-00007-ELR Document 30 Filed 06/10/20 Page 11 of 22




from his residence in South Carolina, the court concluded there was "little doubt that

[the nonresident debtor] knowingly and purposefully availed himself of the financial

resources of a Georgia banking institution" and therefore consummated a transaction


within the state. Id. at 19. By executing loan instmments with a Georgia financial

institution, Schmitz and Eva Investments have done the same, even though Schmitz

was not physically present in the state at the time of the transaction.

      Having satisfied the requirements of Georgia's long-arm statute, the Court

turns now to the Due Process Clause analysis. Schmitz and Eva Investments signed


binding contracts wrth a Georgia financial institution, and by doing so, "potentially

invoked the protection of the laws of Georgia" concerning liabilities under contract.

See id. at 20. The promissory note signed by Schmitz on behalf of Eva Investments

not only identifies Plaintiff as a corporation operating in the state of Georgia

[Doc. 21-2 at 2 § 2; 4 § 21], but also specifies that: "Borrower hereby expressly

consents to Georgia law and forum"; "Borrower acknowledges that the signing of


this Note is a culmination of a series of acts carried on in Georgia"; and "Borrower


agrees that Georgia is the most convenient location to stand suit.


[Doc. 21-2 at 4 § 21]. Similarly, the Personal Guaranty also identifies Plaintiff as a

Georgia corporation and specifies that "this Guaranty will be governed by,

construed, applied and enforced in accordance with the laws of the State of Georgia.'


[Doc. 21-2 at 5-6]. By executing the Loan Instruments, Schmitz and Eva



                                           11
         Case 1:20-cv-00007-ELR Document 30 Filed 06/10/20 Page 12 of 22




Investments could "reasonably anticipate being haled into court" in Georgia, and

thus, jurisdiction in Georgia is consistent with the Due Process notions affair play"

and "substantial justice." See Diamond Crystal, 593 F.3d at 1267.

       Accordingly, the Court denies Defendants' 12(b)(2) motion to dismiss for the

two signatories to the Loan Instruments, Schmitz and Eva Investments.


           C. Jurisdictional Analysis: Defendants Nadia Bruno, Bodega Bars,
               and Bruno Investments


       Next, the Court turns to the jurisdictional analysis for Defendants Nadia

Bruno, Bodega Bars, and Bmno Investments.4 Plaintiff ultimately asserts


two (2) bases upon which the Court may exercise personal jurisdiction over these

Defendants. First, Plaintiff contends that all Defendants committed torts in Georgia

which subjects them to jurisdiction pursuant to § 9-10-91(2) or § 9-10-91(3).

[Doc. 23 at 10]. Second, Plaintiff asserts that Defendants Nadia Bruno, Bodega

Bars, and Bmno Investments are subject to the Court's jurisdiction on the basis of

an agency relationship with Defendant Schmitz. [Id.] The Court will address each

contention m turn.


               1. Jurisdiction as Tortfeasors under Subsections (2) and (3)

       First, Plaintiff claims Defendants committed fraud and conspiracy, torts that

should subject them to jurisdiction under subsections (2) or (3) of Georgia's



 A separate jurisdictional analysis is required for these Defendants because they did not sign the
Loan Instruments and were not parties to the contract with Plaintiff.

                                                12
       Case 1:20-cv-00007-ELR Document 30 Filed 06/10/20 Page 13 of 22




long-arm statute. Am. Compl. ^ 42. These torts were allegedly committed through


the online execution of the Loan Instmments. [Doc. 18-1 ^ 15-18]. Because torts


committed using a telephone or computer occur at the physical place where the

defendant speaks into the telephone or uses the computer, LabMD, 509 F. App'x at

844, the Court finds the exercise of jurisdiction under § 9-10-91(2) would be

improper.


      Subsection (3) requires a non-resident tortfeasor to engage in certain


minimum contact with Georgia, such as regularly doing or soliciting business or


engaging in a "persistent course of conduct" within the state. Id. at 845. Other than


their alleged involvement with the Loan Instmments, Plaintiff does not contend that

Defendants Nadia Bruno, Bodega Bars, and Bmno Investments engaged in contact


with Georgia sufficient to subject them to jurisdiction under § 9-10-91(3). For

example, Plaintiff does not claim these Defendants regularly solicited business

within Georgia, have employees in Georgia, or were registered to do business in

Georgia. See id. Accordingly, the Court finds that subsection (3) of Georgia's long-

arm statute does not confer jurisdiction over these Defendants. See ETS Payphone


v. TK Indus., 513 S.E.2d 257 (Ga. Ct. App. 1999) (nonresident defendant who

visited Georgia once and negotiated a contract over the telephone and through mail

and fax was not subject to personal jurisdiction); Gust v. Flint, 356 S.E.2d 513 (Ga.

Ct. App. 1987) (nonresident defendant who advertised in a paper, negotiated a sale



                                         13
        Case 1:20-cv-00007-ELR Document 30 Filed 06/10/20 Page 14 of 22




over the telephone, and deposited a check from a Georgia resident was not subject

to personal jurisdiction).

             2. Jurisdiction through Agency under Subsection (1)

      Plaintiffs only remaining argument regarding jurisdiction over Nadia Bmno,

Bodega Bars, and Bmno Investments is that Defendants were agents of each other.


Am. Compl. ^36. Georgia's long-arm statute grants jurisdiction over an individual

acting through an agent on the same basis that it grants jurisdiction over an individual

acting in person. O.C.G.A. § 9-10-91. If Defendants Schmitz or Eva Investments


acted as agents for Nadia Bmno, Bodega Bars, or Bruno Investments when they


executed the Loan Instmments, then the remaining three (3) defendants may be

subject to the Court's jurisdiction under Subsection (1), just as Defendants Schmitz

and Eva Investments are.


       Georgia law recognizes three (3) ways in which an agency relationship may

arise: "expressly, by implication, or through the subsequent ratification by the

principal of the agent's conduct." Burgess v. Religious Technology Center, 600 Fed.


App'x. 657, 660-61 (11th Cir. 2015); see also O.C.G.A. § 10-6-1. Express agency


requires the principal to expressly grant authority for the agent to act on its behalf.

Burgess, 600 Fed. App'x. at 661. "Absent express authority, the court may look to


whether agency is implied by the circumstances." Id.




                                           14
        Case 1:20-cv-00007-ELR Document 30 Filed 06/10/20 Page 15 of 22




       Plaintiff has offered no evidence that Defendants Schmitz and Eva

Investments acted as express agents for Defendants Nadia Bmno, Bodega Bars, or


Bruno Investments when executing the Loan Instruments.5 See Am. Compl. The


Court also finds no evidence that an agency relationship was implied by the

circumstances of the loan execution.6 Eva Investments is the only borrower on the


promissory note [Doc. 21-2 at 2] and Schmitz—as Eva Investments' sole owner


[Doc. II], officer, and board member—is the only guarantor of the loan.


[Doc. 21-2 at 5]. The other Defendants are not mentioned in the Loan Instmments.


Nadia Bmno's alleged status as Schmitz's employee and girlfriend does not, on its

own, imply an agency relationship. See Owens v. Stifel Nicolaus and Co., Inc., 650


Fed. App'x. 764, 768 (llth Cir. 2016) (illustrating that employment does not

automatically establish an agency relationship between employer and employee);

Ashbum Health Care Center, Inc. v. Poole, 648 S.E.2d 430, 432-33 (Ga. Ct. App.


2007) (illustrating that marriage does not automatically establish an agency



5 The party alleging an agency relationship carries the burden of proof. Carter v. Kim, 277 S.E.2d
776, 776 (Ga.Ct.App.l981).
6 Plaintiff claims that Nadia Bruno and Bodega Bars "ratified the loan," that all Defendants
"operate as and constitute a joint enterprise... and/or a partnership, jointly operating for their
business," and that Nadia Bmno "had an undisclosed, ownership, profit or other beneficial
interest" in Eva Investments and Bodega Bars. Am. Compl. ^ 12, 14, 29. However, Plaintiff has
offered neither evidence nor a foundation for these claims aside from the fact that Nadia Bmno
was Schmitz's employee and that Schmitz and Nadia Bmno were allegedly in a romantic
relationship with each other. Id. ^ 10-11. Furthermore, the claims that Defendants were a joint
enterprise or had ownership in each other's businesses is refuted by Defendants' affidavit
[Doc. II], the registration report for Eva Investments [Doc. 21-3 at 2], and the statement of
information for Bruno Investments. [Doc. 21-4 at 3].



                                                15
         Case 1:20-cv-00007-ELR Document 30 Filed 06/10/20 Page 16 of 22




relationship between spouses). Nor does Plaintiff offer any evidence that Schmitz

was acting as an agent for Bodega Bars while executing a loan for a different

business. See Shivers v. Barton & Ludwis, 296 S.E.2d 749, 750 (Ga. Ct. App. 1982)

("Where the only evidence that a person is an agent of another party is the mere

assumption that such an agency existed, or an inference drawn from the actions of


that person that he was an agent of another party, such evidence has no probative

value and is insufficient to authorize a finding that such agency exists."). Finally,

Bruno Investments could not have been the principal during a loan execution that


took place seven (7) months before it came into existence as a business.


[Doc. 21-4 at 2-3].


       Defendants Nadia Bruno, Bodega Bars, and Bmno Investments had no


independent contact with the state of Georgia sufficient to subject them to the

jurisdiction of Georgia courts, and there is no evidence that Schmitz and Eva

Investments acted as their agents when executing the Loan Instmments. The Court


therefore grants these Defendants' motion to dismiss and dismisses all claims against

Defendants Nadia Bruno, Bodega Bars, and Bmno Investments7 for lack of personal


jurisdiction.




7 Plaintiff also names ELA, Elevated Lifestyle Appliances as a Defendant. Am. Compl. Elevated
Lifestyle Appliances is an alias of Bruno Investments and is therefore also dismissed for lack of
personal jurisdiction.

                                               16
          Case 1:20-cv-00007-ELR Document 30 Filed 06/10/20 Page 17 of 22




      III. JVlotion to Compel Arbitration

        The Court now turns to Defendants' motion to compel arbitration. [Doc. 21].


Defendants request that the Court compel arbitration based on an arbitration clause

contained within the loan instmments. [Id. at 13]. The Court sets out the relevant

legal standard pursuant to the Federal Arbitration Act, 9 U.S.C. § 2, before

addressing Defendants' arguments.


            A. Legal Standard

        Pursuant to the Federal Arbitration Act ("FAA"), arbitration clauses "shall be

valid, irrevocable, and enforceable, save upon such grounds as exist at law or in


equity for the revocation of any contract." 9 U.S.C. § 2. The FAA provides that a


party may challenge another party's failure to comply with an arbitration agreement

by "petitioning] any United States district court which, save for such agreement,

would have jurisdiction... for an order directing that such arbitration proceed in the


manner provided for in such agreement." 9 U.S.C. § 4. "The court shall hear the


parties, and upon being satisfied that the making of the agreement for arbitration or

the failure to comply therewith is not in issue, the court shall make an order directing

the parties to proceed to arbitration in accordance with the terms of the agreement."


Id.

         "Where [a] contract contains an arbitration clause, there is a presumption of


arbitrability" such that a court should order the parties to arbitrate unless it can be



                                           17
         Case 1:20-cv-00007-ELR Document 30 Filed 06/10/20 Page 18 of 22




said with certainty that the arbitration clause does not cover the asserted dispute.

AT&T Technologies, Inc. v. Communications Workers of America, 475 U.S. 643,


650 (1986). In deciding upon a motion to compel arbitration, a district court must

consider: "1) whether a valid written agreement to arbitrate exists, 2) whether an

arbitrable issue exists, and 3) whether the right to arbitrate was waived." Mercmy

Telco Group, Inc. v. EmpresaDe Telecommunicaciones De Bogota S.A. E.S.P., 670


F. Supp. 2d 1350, 1354 (S.D. Fla. 2009). Neither party in this case disputes the

existence of a valid written agreement to arbitrate or that an arbitrable issue exists.


The sole question is whether Defendants have waived their right to arbitrate.

       Courts assess whether a party has waived its right to arbitrate using a two-part

test which requires the establishment of both parts. In re Checking Account

Overdraft Litie. v. Kevbank Nat'l Ass'n, 754 F.3d 1290, 1294 (llth Cir. 2014).

First, "the party seeking arbitration substantially participates in litigation to a point

inconsistent with an intent to arbitrate," and second, "this participation results in


prejudice to the opposing party." Id. There is no specific rule as to what constitutes


a waiver of the right to arbitrate. Burton-Dixie Corp. v. Timothy McCarthv Constr.


Co., 436 F.2d 405, 408 (5th Cir. 1971).8 Instead, whether waiver has occurred

"depends upon the facts of each case." Id. Notably, the party arguing waiver "bears




 Decisions by the former Fifth Circuit issued before October 1,1981, are binding as precedent in
the Eleventh Circuit. See Bonner v. City ofPrichard, Ala, 661 F.2d 1206, 1207 (11th Cir. 1981)
(en banc).

                                               18
        Case 1:20-cv-00007-ELR Document 30 Filed 06/10/20 Page 19 of 22




a heavy burden of proof." Stone v. E.F. Hutton & Co., 898 F.2d 1542, 1543 (1 1th

Cir. 1990).


          B. Analysis

      In its assessment of waiver, the Court first determines whether Defendants


acted inconsistently with the arbitration right. S & H Contractors, Inc. v. A.J. Taft

Coal Co.. Inc, 906 F.2d 1507, 1514 (llth Cir. 1990). Plaintiff claims that

Defendants engaged in "manipulative gamesmanship" by filing their motion to

dismiss "but then seeking arbitration in Georgia," therefore waiving their right to

litigation. [Doc. 23 at 17].

      While the Eleventh Circuit has recognized that a party who "invokes the

litigation machinery prior to demanding arbitration may waive its right to arbitrate,"

it remains tme that such invocation must be "substantial." S & H Contractors, 906


F.2d at 1514 (alterations and internal quotation marks omitted). Here, Defendants

clearly expressed their intent to arbitrate in their first motion to dismiss [Doc. 10],

second motion to dismiss [Doc. 21], Response [Doc. 22], and Reply [Doc. 25].

Defendants' filing of procedurally required documents and their compliance with

this Court's rules and the federal rules of disclosure constitute neither substantial

participation in litigation nor an inconsistent intent to arbitrate. Compare Garcia v.


Wachovia Corp., 699 F.3d 1273, 1278 (11th Cir. 2012) (waiver of arbitration found

where party conducted discovery for over a year, including more than 15 depositions



                                          19
        Case 1:20-cv-00007-ELR Document 30 Filed 06/10/20 Page 20 of 22




and production of approximately 900,000 pages of documents). Accordingly, the

Court finds that Defendants did not substantially participate in litigation to a point

inconsistent with their intent to arbitrate.

       In determining whether Plaintiff suffered prejudice as a result of any delay by

Defendants in filing this motion, the Court "may consider the length of delay in

demanding arbitration and the expense incurred by the party from participating in

the litigation process." S & H Contractors, 906 F.2d at 1514. Defendants' first

motion to dismiss was filed twenty-five (25) days after Plaintiff filed its original

Complaint, and Defendants' second motion to dismiss was filed only ten (10) days

after Plaintiff filed its Amended Complaint. These short time periods do not suggest

a waiver of Defendants' intent to arbitrate. See id. (plaintiff waived its right to

arbitrate because waiting "eight months from the time it filed its complaint to the

time it demanded arbitration" was inconsistent with an intent to arbitrate); see also

Morewitz v. West of England Ship Owners Mut. Protection and Indem. Assn'n


(Luxembourg), 62 F.3d 1356. 1366 (11th Cir. 1995) (moving to compel arbitration

after five years of litigation is inconsistent with intent to arbitrate).

       Plaintiff chose to file suit in court rather than arbitrate their claims and

therefore cannot assert prejudice from being required to file certain procedural

documents. While these filings may have taken the time of Plaintiffs attorney, the

amount of resources expended does not rise to the level of prejudice. See S & H



                                               20
       Case 1:20-cv-00007-ELR Document 30 Filed 06/10/20 Page 21 of 22




Contractors, 906 F.2d at 1514 (nonmoving party prejudiced by expenditure of

resources by engaging in substantial litigation when filing a motion to dismiss, a

motion in opposition for discovery, and taking five depositions while party moving

to compel arbitration waited eight months to do so).

      Accordingly, the Court finds that Defendants did not waive their right to

arbitrate. The Court therefore grants Defendants' motion to compel arbitration.


[Doc. 21]. The Court directs Defendants Schmitz and Eva Investments to initiate

any arbitration proceedings within sixty (60) days from the date of entry of this order.

Rather than stay this case pending the outcome of the Parties' arbitration proceedings,

the Court will administratively close this case. If Defendants do not initiate

arbitration within sixty (60) days from the date of entry of this order, Plaintiff may

move to reopen the case.


   IV. Conclusion


      For the foregoing reasons, the Court GRANTS IN PART AND DENIES W

PART Defendants' "Motion to Dismiss the Amended Complaint and, in the

Alternative, Motion to Compel Arbitration and to Dismiss the Amended Complaint."

[Doc. 21]. Specifically, the Court denies the motion to dismiss under Rule 12(b)(2)

for Defendants Schmitz and Eva Investments. However, the Court grants the motion


to dismiss under Rule 12(b)(2) for Defendants Nadia Sandra Bruno; Bodega Bars;

and Bmno Investments d/b/a ELA, Elevated Lifestyle Appliances and dismisses all



                                           21
       Case 1:20-cv-00007-ELR Document 30 Filed 06/10/20 Page 22 of 22




claims against these Defendants. The Court also grants Defendants' motion to compel

arbitration for Defendants Schmitz and Eva Investments. The Court DIRECTS the

Clerk to ADMINISTRATIVELY CLOSE this case while the Parties are engaged in

arbitration proceedings. Should the Parties resolve this case at arbitration, the Court

DIRECTS the Parties to file on the docket a stipulation of dismissal within thirty (30)

days from the close of arbitration proceedings.

      SO ORDERED, this // J "day of June, 2020.




                                               Eleanor L. Ross
                                               United States District Judge
                                               Northern District of Georgia




                                          22
